Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 09/25/2018. Claims 1-20 are currently pending in the application.
Claim Objections
Claims 9-11 are objected to because of the following informality:  In claim 9, “an emotion state is a an Emotion Dimension Index (EDI)” should read “an emotion state is an Emotion Dimension Index (EDI).”
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 provides two recitations of “a computational device”. It is not clear whether these recitations are intended to refer to the same or different computational devices. It is further not clear which “computational device” subsequent recitations of “the computational device” 
	In view of the above rejection under 35 USC § 112(b), the claims are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to representative independent Claim 1:
	Step 1: Statutory Category?
	Claim 1 is a method claim, which falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
A method for assessing an influence of emotion and cognition components on a decision-making process, comprising:
Abstract: A method for assessing an influence of emotion and cognition components on a decision-making process can be performed by a person as a mental process (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
plurality of sensors with respect to a person
positioning a plurality of sensors with respect to a person represent insignificant extra-solution activity. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
The plurality of sensors are generic computer components. 
using the plurality of sensors to measure a physiologic condition of the person
using the plurality of sensors to measure a physiologic condition of the person is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
The plurality of sensors are generic computer components.
quantifying, by a computational device, one or more parameters representative of an emotion state and a cognition or memory utilization effort of the person before and during a decision-making process based on a sensed physiologic condition of the person
 quantifying, by a computational device, one or more parameters representative of an emotion state and a cognition or memory utilization effort of the person before and during a decision-making process based on a sensed physiologic condition of the person  can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

The computational device is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
and determining, by a computational device, a relative influence of emotion versus cognition or memory utilization effort in the decision-making process based on the one or more quantified parameters representative of the emotion state and cognition or memory utilization effort of the person.
Abstract Idea: determining, by a computational device, a relative influence of emotion versus cognition or memory utilization effort in the decision-making process based on the one or more quantified parameters representative of the emotion state and cognition or memory utilization effort of the person can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

computational device is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.


	It is apparent that, other than reciting the additional non-abstract limitation of the plurality of sensors, and computational device noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the plurality of sensors, and computational device does not take the claim out of the mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitation of the plurality of sensors, and computational device which are recited at a high level of generality. The originally filed Specification provides supporting exemplary descriptions of generic computer components: [0013]:…the plurality of sensors are attached to or embedded in a headgear or headset; [0026]:… computational devices 107 having programmable processing circuitry such as, for example, a computer, a mobile device including a mobile pad, a phone, a smart watch, or a computing cloud system, and processing software 108 including for example one or more computational and/or analytic algorithms; [0031]: …the EEG sensors 104 are positioned in a headset 201 placed on the head of the person…the headset 201 may be configured as a wearable hat; … The computational device can include, for example, a computer, a mobile device including mobile pad, a phone and/or smart watch, or computing cloud. It is apparent that, as noted earlier, the plurality of sensors, and computational device are recited as generic, or part of generic devices, performing or being used in performing the generic functions of measuring data. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere plurality of sensors, and computational device in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the originally filed Specification, as noted above. The originally filed Specification merely refers to the plurality of sensors, and computational device at a high level of generality, merely in terms of its functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the originally filed Specification, as noted above, supports a finding that the plurality of sensors, and computational device are generic, or part of generic devices such as general purpose computers having generic components to perform the functions of receiving and displaying data which represent insignificant pre-solution activity of data gathering, that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. As noted in the Independent Claim 1/Revised 2019 Guidance Table above, the “positioning sensors” and measuring data represent insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). Also see Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1065 (E.D. Mo. 2011) aff’d, 687 F.3d 1266 (Fed. Cir. 2012) (explaining that “storing, See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of positioning, measuring, quantifying and determining is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claim 16 is a system for assessing an influence of emotion and cognition components on a decision-making process, comprising: an input subsystem that includes a plurality of sensors and an analytic subsystem to perform steps comparable to those of method claim 1. Accordingly, independent claim 16 is rejected similarly to independent claim 1.
	In regard to the dependent claims:
	Dependent claims 2-15 and 17-20 include all the limitations of respective  independent claims 1 and 16 from which they depend and, as such, recite the same abstract idea(s) noted above for respective claims 1 and 16. In addition to the plurality of sensors, and computational device, the headgear or headset (claims 2 and 20) are recited as generic, or part of generic devices, performing or being used in performing the generic functions of measuring/processing physiological data. More specifically, the main thrust of claims 2 and 20 relates to the process of See Cybersource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). While dependent claims 2-15 and 17-20 may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-15 and 17-20 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pradeep et al. (US 20120130800 A1) (Pradeep).
Re claims 1, 3 and 16:
	[Claims 1 and 3]  Pradeep discloses a method for assessing an influence of emotion and cognition components on a decision-making process (¶ 8: , comprising: positioning a plurality of sensors with respect to a person; using the plurality of sensors to measure a physiologic condition of the person, ([Claim 3]) wherein using the plurality of sensors to measure a physiologic condition of the person includes using sensors that measure electroencephalogram (EEG) signals of the person (Figure 1 and associated text: data collector(s) 102…include…one or more electrode(s)…and/or other sensor(s) to gather any type(s) of neurological and/or physiological data, including... electroencephalography ( EEG) data); quantifying, by a computational device, one or more parameters representative of an emotion state and a cognition or memory utilization effort of the person before and during a decision-making process based on a sensed physiologic condition of the person (¶ 37: the data analyzer 116 analyzes the neuro-response data…and determines, using for example a calculator 118, a first component score for an attention level of the panelist exposed to the advertisement, a second component score for an emotional engagement of the panelist exposed to the advertisement and a memory activity of the panelist exposed to the advertisement…The score may be a numerical value. The numerical value may correlate with an absolute or relative measurement of the neuro-response data indicative of the component (e.g., indicative of the attention, emotion and/or memory); and determining, by a computational device, a relative influence of emotion versus cognition or memory utilization effort in the decision-making process based on the one or more quantified parameters representative of the emotion state and cognition or memory utilization effort of the person (¶ 8: the neuro-response data is analyzed to generate component scores such as an attention level score, an emotional engagement score and/or a memory activity or retention score. In some examples, the scores are used to calculate one or more metric(s); ¶ 10: neuro-response data is analyzed to derive the component scores for a panelist's attention level, emotional engagement, and/or memory activity or retention; ¶ 43: an assessment may intend to determine how heavily attention can impact effectiveness relative to emotion or memory; ¶ 47: FIG. 2 is a Venn diagram that illustrates the relationship among the components…The attention level component and the memory activity component are factors for the awareness metric. One or more of the attention level component, the emotional engagement component, the memory activity component, the persuasion metric, the novelty metric and/or the awareness metric are factors for the effectiveness score).
	[Claim 16]  The claim is directed to a system for assessing an influence of emotion and cognition components on a decision-making process, comprising: an input subsystem that includes a plurality of sensors and an analytic subsystem to perform steps comparable to those of method claim 1. As a result, claim 16 is rejected similarly to claim 1.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 20 are rejected under 35 U.S.C. 103(a) as obvious over Pradeep, as applied to claims 1 and 16 respectively, in view of Denison et al. (US 20140316230 A1) (Denison).
Re claims 2 and 20:
	[Claims 2 and 20]  Pradeep is silent on but Denison which relates to EEG-based brain activity monitoring devices (¶ 2), teaches wherein the plurality of sensors are attached to or embedded in a headgear or headset, the method further comprising placing the headgear or headset on the person's head to measure the physiologic condition of the person (at least ¶ 3: in recent years electroencephalography (EEG)-based BCI headsets have reached consumer-accessible prices, and are now being deployed in mobile applications, especially those focused on gaming and mental development). It would have been prima facie obvious to 
Claims 4 and 5 are rejected under 35 U.S.C. 103(a) as obvious over Pradeep in, as applied to claim 3, in view of Rosenfeld (US 5450855 A).
Re claims 4-5:
	[Claims 4-5]  Pradeep is silent on but Rosenfeld, which relates to utilizing bio-feedback training based upon degree of left-right brain wave symmetry (col 1, lines 13-18), teaches wherein the computational device quantifies at least one parameter representative of the person's emotion state based on a measure of frontal asymmetry in which alpha band power detected in a left frontal 23region of the person is compared to alpha band power detected in a right frontal region of the person, wherein the measure of frontal asymmetry indicates a measure of left-sided activation, and a left-sided activation that is greater during the decision-making than before the decision-making indicates a greater influence of emotion on the decision-making process (col 1 – col 4:…electroencephalogram (EEG) pattern involving more left…newer approaches require subjects to generate more EEG of a given frequency and less of another frequency…demonstration that indirect left versus right alpha biofeedback was possible to demonstrate, and that it might be used 
	It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention, when faced with the issue of quantifying at least one parameter representative of the person's emotion state based on a measure of frontal asymmetry, one would have looked to well-known techniques, as 
Claims 12 and 13 are rejected under 35 U.S.C. 103(a) as obvious over Pradeep, as applied to claim 3 and 16 respectively, in view of AIMONE et al. (US 20160077547 A1) (AIMONE).
Re claims 12-13:
	[Claims 12-13]  Pradeep is silent on but AIMONE which relates to wearable devices with bio-signal sensors for training (¶ 2), teaches wherein using the plurality of sensors to measure a physiologic condition of the person further includes using sensors that measure at least one of electrocardiogram (ECG) signals, heart rate, perspiration, or galvanic skin response (GSR) signals of the person (¶ 88: ECG can be used to infer the level of a user's arousal; ¶ 143: System inputs may include EEG, EMG, ECG, GSR linked to VR events), wherein the computational device quantifies at least one parameter representative of the person's emotion state by 25determining a change in the person's ECG signals, heart rate, perspiration, or GSR signals from before the decision-making process to during the decision-making process (¶ 28: processor provides feedback to the user where the feedback is based on a combination of the user state score and the performance score; ¶ 32: the brain states has…emotional state; ¶s 42-44: The processor provides feedback to the user where the feedback is based on a combination of the user state  The brain state response may comprise an emotional response type; ¶ 149: the device senses the change in baseline brain state and provides him with stimuli to keep him on task as feedback; System outputs may include dynamic changes to virtual environment based on brain state; data stream; progress reports as feedback). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have incorporated the ECG and GSR signal measurement feature and feedback feature of AIMONE within the teachings of Pradeep so as to allow collecting additional data and further allow providing adaptive feedback to the user based on the user's emotional state.
Re claims 18-19:
	[Claim 18]  Pradeep is silent on but AIMONE which relates to wearable devices with bio-signal sensors for training (¶ 2), teaches of a guidance subsystem configured to provide feedback perceptible to the person that helps the person change their emotion and/or cognitive state, wherein the feedback changes in accordance with a change in the person's emotion and/or cognitive state  (¶ 28: processor provides feedback to the user where the feedback is based on a combination of the user state score and the performance score; ¶ 32: the brain states has…emotional state; ¶s 42-44: The processor provides feedback to the user where the feedback is based on a combination of the user state score and the performance score; ¶ 57: The brain state response may comprise an emotional response type; ¶ 149: the device senses the change in baseline brain state and provides him with stimuli to keep him on task as feedback; System outputs may include dynamic changes to virtual environment based on brain state; data stream; progress reports as feedback). It would 
	[Claim 19]  Pradeep is silent on but AIMONE which relates to wearable devices with bio-signal sensors for training (¶ 2), teaches of a guidance subsystem configured to communicate one or more results determined by the analytic subsystem to a networked output for combination with one or more results for other persons using a same system to facilitate group decision-making (¶ 60: provide for the collection, analysis, and association of particular bio-signal and non-bio -signal data with specific brain states for both individual users and user groups. The collected data, analyzed data or functionality of the systems and methods may be shared with others, such as third party applications and other users). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have incorporated the feedback feature of AIMONE within the teachings of Pradeep so as to allow providing feedback to user groups.
Claim 14 is rejected under 35 U.S.C. 103(a) as obvious over Pradeep in view of AIMONE, as applied to claim 12, and further in view of Czerwinski et al. (US 20160063874 A1) (Czerwinski).
Re claim 14:
	[Claim 14]  Pradeep in view of AIMONE teaches of weighing an aggregation of attention level score, the emotional engagement score and/or the memory activity score) (¶ 11). However, Pradeep in view of AIMONE is silent on calculating an aggregated Emotion Dimension Index (aEDI) based on a weighted combination of the person's ECG signals, heart rate, perspiration, or GSR signals of the person with the person's EEG signals. Czerwinski teaches of indexing content (¶ 166: content to be indexed based on the mental/emotional state metadata). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have incorporated the indexing feature of Czerwinski within the teachings of Pradeep in view of AIMONE so as to allow calculating an aggregated Emotion Dimension Index (aEDI) based on a weighted combination of the person's ECG signals, heart rate, perspiration, or GSR signals of the person with the person's EEG signals in order to allow organizing, indexing, and searching for content based on mental or emotional state.
Claim 15 is rejected under 35 U.S.C. 103(a) as obvious over Pradeep, as applied to claim 1.
Re claim 15:
	[Claim 15]  Pradeep is silent on but wherein the decision-making process involves making multiple binary decisions organized in one or more decision trees. However, the Examiner takes OFFICIAL NOTICE that the concept and advantages of making multiple binary decisions organized in one or more decision trees were old and well known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Pradeep by using well known techniques so that the decision-making process involves 
Claim 17 is  rejected under 35 U.S.C. 103(a) as obvious over Pradeep, as applied to claim 16.
Re claim 17:
	[Claim 17]  While Pradeep teaches of one or more results determined by the analytic subsystem (at least ¶ 16: analyzing, using a processor, the neuro-response data to determine a first score representative of an attention level of the panelist, a second score representative of an emotional engagement of the panelist, and a third score representative of memory activity of the panelist), and further teaches of output devices (¶ 59: output devices P140 can be implemented, for example, by display devices). However, Pradeep is silent on having a display device that displays one or more results determined by the analytic subsystem. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention, to have modified  Pradeep to provide a guidance subsystem having a display device that displays one or more results determined by the analytic subsystem because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Examiner's Note
No art rejections are currently presented for claims 6-11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715